Citation Nr: 9925994	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98 - 03 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

Entitlement to a rating in excess of 70 percent for 
postoperative residuals of a right hip replacement.  

Entitlement to a temporary total rating beyond June 30, 1997 
based on surgery and convalescence under  38 C.F.R. Part 4, 
§ 4.30 (1998).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from July 1949 to June 
1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of February 1996 and 
October 1997 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  Those decisions 
denied a rating in excess of 50 percent for postoperative 
residuals of a right hip replacement, and denied a temporary 
total rating for surgery and convalescence under 38 C.F.R. 
Part 4, § 4.30 (1998) beyond May 31, 1997, respectively.  

During the pendency of this appeal, a rating decision of June 
1998 increased the evaluation for the veteran's service-
connected postoperative residuals of a right hip replacement 
from 50 to 70 percent disabling, effective July 1, 1997, and 
extended the veteran's temporary total rating based on 
surgery and convalescence under 38 C.F.R. Part 4, § 4.30 
through June 30, 1997.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or increased 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded.  Cf. Swan v. 
Derwinski,  1 Vet. App. 20, 20-23 (1990).  Where a claimant 
has filed a Notice of Disagreement as to an RO decision 
assigning a particular rating, a subsequent RO decision 
awarding a higher rating, but less than the maximum available 
benefit, . . .does not abrogate the pending appeal.  AB v. 
Brown,  6 Vet. App. 35, 38 (1993).
FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran's service-connected postoperative residuals 
of a right hip replacement are currently manifested by a 
noticeable limp, pain on weight-bearing, difficulty 
negotiating stairs, residual weakness, and a decreased range 
of motion, without evidence of stiffness, swelling, 
instability, dislocations, subluxations, or evidence of 
inflammatory arthritis.  

3.  The veteran is not shown to warrant a temporary total 
disability rating based on surgery and convalescence under  
38 C.F.R. Part 4, § 4.30 beyond June 30, 1997. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 70 
percent for postoperative residuals of a right hip 
replacement are not met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991 & Supp. 1998);  38 C.F.R. Part 4, § 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5054 (1998).

2.  The criteria for a temporary total disability rating 
based on surgery and convalescence under  38 C.F.R. Part 4, 
§ 4.30 beyond June 30, 1997 are not met.  38 U.S.C.A. §§  
1155, 5107(a) (West 1991 & 1998);  38 C.F.R. Part 4, § 4.30 
(1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant's claims are plausible and 
are thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991 & Supp. 
1998).  A claim for an increased rating is generally well 
grounded when the appellant indicates that he has suffered an 
increase in disability.  Proscelle v. Derwinski,  2 Vet. 
App. 629 (1992);  Drosky v. Brown, 10 Vet. App. 251 (1997).  
We further find that the facts relevant to the issues on 
appeal have been properly developed and that the statutory 
obligation of VA to assist the veteran in the development of 
his claims has been satisfied.  38 U.S.C.A. §  5107(a)(West 
1991 & Supp. 1998).  In that connection, we note that the RO 
has obtained available evidence from all sources identified 
by the veteran; that he has been afforded a personal hearing 
in June 1988 before a Hearing Officer at the RO; and that he 
underwent comprehensive VA orthopedic, neurologic, and 
radiographic examinations in connection with his claims in 
January and February 1995 and in March 1998.  On appellate 
review, the Board sees no areas in which further development 
might be productive.

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1998) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's service-
connected postoperative residuals of a right hip replacement.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the most current evidence 
of record is not adequate for rating purposes and for a 
determination with respect to the claim for a temporary total 
disability based on surgery and convalescence under  
38 C.F.R. Part 4, § 4.30 beyond June 30, 1997.  Moreover, the 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the veteran's postoperative residuals 
of a right hip replacement.  

Factual Background

Service connection for a right hip disability has been in 
effect since June 1976.  Effective August 1984, the 
evaluation for that disability was increased from 20 percent 
to 30 percent disabling.  In March 1988, the veteran 
underwent a right total hip replacement, was granted a 
temporary total rating based on surgery and 
convalescence during the month of March 1988, was assigned a 
schedular 100 percent evaluation through April 30, 1989, and 
was returned to a schedular 30 percent evaluation for 
postoperative residuals of a right hip replacement, effective 
May 1, 1989.  A rating decision of March 1990 retroactively 
granted a temporary total rating based on surgery and 
convalescence through the month of April 1988, assigned a 
schedular 100 percent evaluation through April 30, 1989, and 
assigned an increased evaluation of 50 percent for 
postoperative residuals of a right hip replacement, effective 
May 1, 1989.  

VA outpatient treatment records, dated from January 1994 to 
May 1995, show that the veteran was seen for a variety of 
complaints, primarily a skin disorder, diabetes mellitus, 
chronic obstructive pulmonary disease (COPD), coronary artery 
disease with stable angina, and a left ventricular 
dysfunction.  The veteran was hospitalized in September 1994 
for a myocardial infarction, COPD, and diabetes.  

In January 1995, the veteran sought increased ratings for his 
service-connected disabilities.  A report of VA orthopedic 
examination, conducted in January 1995, cited the veteran's 
complaints of right hip pain, worse when walking or standing, 
and controlled with Motrin.  It was noted that the veteran 
was retired, sits most of the time, and did not engage in any 
activities.  He could walk one-half mile on hard surfaces and 
one mile on grass.  Examination disclosed that the veteran 
weighed 238 pounds, and was obese.  He had a well-healed 
surgical scar on the lateral aspect of the right hip, 21 cms. 
in length, and right gluteal atrophy with subsequent muscle 
weakness greater than 4/5 was found.  Right hip flexion was 
accomplished to 90 degrees, while extension was to zero 
degrees, internal rotation was accomplished to 43 degrees and 
external rotation to 45 degrees, and abduction was 
accomplished to 45 degrees.  The range of motion of the left 
hip was to 110 degrees of flexion, extension to zero degrees, 
internal rotation to 45 degrees, and abduction to 45 degrees.  
There was a one-quarter inch leg length discrepancy with the 
veteran standing with equal weight on both feet.  His gait 
revealed a decreased stance phase when using the right leg 
and a slightly decreased push off on the right.  An 
electromyogram (EMG) of the right hip and right gluteus 
muscular groups was 
normal.  X-ray studies revealed that a prosthesis involving 
the right acetabulum and the prosthesis of the proximal 
epiphysis of the right femur were in satisfactory apposition, 
with the stem of the right femoral head prosthesis in 
satisfactory position in the shaft of the femur and no 
significant interval change in the positioning of the total 
right hip arthroplasty when compared to prior film in October 
1994.  The pertinent diagnoses included status post right hip 
arthroplasty with a prosthetic femoral stem, and right 
gluteal atrophy.  

A rating decision of May 1995 denied, in pertinent part, an 
evaluation in excess of 50 percent for postoperative 
residuals of a right hip replacement.  A subsequent rating 
decision of December 1995 again denied an evaluation in 
excess of 50 percent for postoperative residuals of a right 
hip replacement.

VA outpatient records dated in February 1996 note that X-rays 
of the veteran's right hip revealed loosening of the femoral 
component of his right hip prosthesis with subsidence and 
pedestal formation.  A rating decision of February 1996 
denied an evaluation in excess of 50 percent for 
postoperative residuals of a right hip replacement.  

On April 22, 1997, the veteran was admitted to a VA medical 
facility with a failed right hip replacement.  On April 23, 
1997, he underwent a revision of his right total hip 
replacement.  He tolerated the procedure well and was 
returned to the ward in satisfactory condition.  He was seen 
postoperatively in physical therapy and given instructions, 
and issued an abduction brace to wear at all times when he 
was out of the bed.  At the time of hospital discharge, he 
was directed to wear his abduction brace as instructed, and 
to walk partially weight-bearing on his right leg using his 
crutches or a walker.  No convalescence period was indicated, 
as the veteran was retired.  

A rating decision of October 1997 assigned a temporary total 
rating based on surgery and convalescence under  38 C.F.R. 
Part 4, § 4.30, commencing April 22, 1997 and continuing 
through May 31, 1997, when his prior 50 percent evaluation 
was restored.  
The veteran initiated an appeal, seeking a longer period for 
the assignment of a temporary total rating based on surgery 
and convalescence, and seeking an increased rating for his 
postoperative residuals of a right hip replacement.  He 
subsequently perfected his appeal, and requested a personal 
hearing.

VA hospital treatment records in May 1997 show that the 
veteran was seen in physical therapy on the day prior to 
hospital discharge; that he had made good gains in physical 
therapy, achieving all goals; that he demonstrated functional 
mobility skills in therapeutic exercises; and that right 
lower extremity strength was 5/5, sensation and functional 
mobility were normal, he could sit, stand, transfer from 
sitting to standing and back, transfer from sitting to supine 
and back, transfer from a wheelchair to a mattress, and 
ambulate 150 feet with a walker.  His stance and dynamic 
balance were good when sitting and fair when standing.  

VA outpatient treatment records show that on May 12, 1997, 
the veteran was seen for staple removal, and that his 
postoperative status was satisfactory.  He was told to 
continue wearing his abduction brace and to continue partial 
weight bearing.  X-ray studies were satisfactory.  He was 
again seem on June 23, 1997, at which time he had no 
complaints, no pain on internal or external rotation, and no 
pain on motion.  His crutches were discontinued, and he was 
considered to be full weight-bearing with the use of a cane.  
X-ray studies revealed no evidence of loosening or structural 
failure of his prosthesis. 

VA outpatient treatment records show that on August 25, 1997, 
the veteran was seen in the orthopedic clinic.  He had no 
complaints, and was not using a cane or crutches.  Right hip 
flexion was to 90 degrees, and there was no pain on rotation.  
No tenderness was found, and good abduction was demonstrated 
with good abductor strength.

A report of VA examination, conducted in March 1998, cited 
the examiner's review of the veteran's medical records, 
provided a history of his right hip injury, and 
noted his prior right hip arthroplasties.  The veteran 
complained of pain on weight-bearing since the second right 
hip replacement, treated with Motrin, and of difficulty 
negotiating stairs, but denied stiffness, swelling or 
instability.  The veteran appeared uncertain about the 
occurrence of flare-ups, but indicated that he used a cane.  
He denied any incidents of dislocations or subluxations, and 
there was no evidence of inflammatory arthritis.  The 
examiner stated that the effects of the veteran's right hip 
disability on his occupation and activities was unknown, as 
he was retired, but noted that he apparently had a successful 
career as a handyman, truckdriver, welder, carpenter, etc.  
The veteran had a noticeable limp and used a cane, had 
difficulty going to the sitting and standing positions, and 
complained of trouble with weight-bearing.  

Examination disclosed hip flexion to 63 degrees on the right, 
88 degrees on the left; extension to 30 degrees on the right, 
29 degrees on the left; adduction of 17 degrees on the right 
and 18 degrees on the left; abduction of 32 degrees on the 
right and 40 degrees on the left; external rotation of 49 
degrees on the right and 61 degrees on the left; and internal 
rotation of zero degrees on the right and 36 degrees on the 
left.  
X-ray studies revealed no significant interval change in 
positioning of the right hip arthroplasty devices when 
compared with prior studies, and some hypertrophic bone spur 
formation was seen at the trochanters.  The diagnoses 
included status post dislocation of the right hip with 
reduction and residual pain and decreased range of motion, 
followed by status post right hip arthroplasty x two with 
decreased range of motion and pain; and hypertrophic bone 
spur formation surrounding the greater and lesser trochanters 
of the right femur.  

A personal hearing was held in June 1998 before an RO Hearing 
Officer.  The veteran testified that he is entitled to an 
extension of his temporary total rating based on 
convalescence because he would not have been able to return 
to work after the one month convalescent period granted.  He 
complained of pain on weight-bearing, difficulty in climbing 
stairs, and of trouble driving motor vehicles because he had 
gotten out of the habit of using his right leg.  He indicated 
that he takes Motrin for pain, and did not seek physical 
therapy at the local VA.  He denied 
having any other sharp pain or trouble with his right hip, 
and denied having any trouble with balance.  He stated that 
he used the cane all the time, and did not know how far he 
could walk, but walked around a lot out in the yard, doing 
one thing or another, and used a rider mower to cut the 
grass.  A transcript of the testimony is of record.  

A Hearing Officer's decision, dated in June 1998, granted an 
extension for the veteran's temporary total rating based on 
surgery and hospitalization under 38 C.F.R. Part 4, § 4.30 
through June 30, 1997, and increased the rating for the 
veteran's service-connected postoperative residuals of a 
right hip replacement to 70 percent, effective July 1, 1997.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1998).  Where entitlement to service connection has 
already been established, and an increase in the disability 
rating is the issue, the present level of the disability is 
the primary concern.  Francisco v. Brown,  7 Vet. App. 55 
(1994).

VA's Schedule for Rating Disabilities provides that 
prosthetic replacement of the head of the femur or of the 
acetabulum will be rated as 100 percent disabling for 1 year 
following implantation of the prosthesis.  Following 
implantation of the prosthesis with painful motion or 
weakness such as to require the use of crutches will be rated 
as 90 percent disabling.  Where there is markedly severe 
residual weakness, pain or limitation of motion following 
implantation of the prosthesis, a 70 percent evaluation will 
be assigned.  Moderately severe residuals of weakness, 
pain or limitation of motion will be assigned a 50 percent 
evaluation.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5054 
(1998).  

Both the RO and the Board have considered the provisions of  
38 C.F.R. Part 4, §§ 4.40, 4.45, and 4.59 in evaluating the 
degree of disability stemming from the veteran's service-
connected postoperative residuals of a right hip replacement, 
including limitation of motion, pain on motion, weakness, 
fatigability, pain on use and on weight-bearing, and 
incoordination.  The medical evidence of record shows that 
the veteran's right hip disability is productive of no more 
than markedly severe weakness, and pain or limitation of 
motion following the implantation of a prosthesis.  However, 
painful motion or weakness such as to require the use of 
crutches is not demonstrated, and a rating in excess of the 
currently assigned 70 percent evaluation is not warranted.  
The Board is of the opinion that the veteran's use of regular 
physical therapy available at the local VA medical facility 
would alleviate a significant portion of the veteran's 
limitation of right hip motion.  Based upon the medical 
evidence disclosed in the above-cited reports of VA 
examination, hospitalization, physical therapy, and 
outpatient treatment records, and considering the credible 
testimony offered by the veteran at his personal hearing on 
appeal, the Board finds that the currently assigned 70 
percent evaluation adequately reflects the current functional 
loss and industrial impairment stemming from the veteran's 
postoperative residuals of a right hip replacement.  
Accordingly, the claim for a rating in excess of 70 percent 
for postoperative residuals of a right hip replacement is 
denied.

The Board has also considered the veteran's appeal for an 
extension of his temporary total rating based on surgery and 
convalescence under the provisions of  38 C.F.R. Part 4, 
§ 4.30.  

A temporary total rating based may be assigned effective the 
date of hospital admission when it is established that a 
service-connected disability resulted in: (1) surgery 
necessitating at least one month's convalescence; (2) surgery 
with severe postoperative residuals such as incompletely 
healed surgical wounds, stumps of 
recent amputations, therapeutic immobilization of one major 
joint or more, application of a body cast, the necessity for 
house confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited), 
or, (3) immobilization by cast, without surgery, of one major 
joint or more.  A total rating thus assigned under this 
section may be extended for a period of 1, 2, or 3 months 
from the first day of the month following such hospital 
discharge.  38 C.F.R. Part 4, § 4.30 (1998).

The evidence shows that the veteran was hospitalized on April 
22, 1997; underwent a right hip prosthesis revision on April 
23, 1997; received postoperative physical therapy with good 
results; and was discharged on May 3, 1997, with partial 
weight-bearing and using an abduction brace, crutches or a 
walker.  When seen for follow-up on May 12, 1997, he 
complained of pain at the surgical site, and was instructed 
to continue use of the brace and partial weight-bearing.  On 
June 23, 1997, he had no complaints, and was told to 
discontinue the use of his crutches and to use a cane.  The 
Board finds that the veteran thereafter discontinued the use 
of crutches, and that there is no medical evidence that the 
veteran's temporary total disability based on his right hip 
revision continued beyond June 30, 1997.  Accordingly, the 
claim for an extension of the temporary total disability 
rating based on surgery and convalescence beyond June 30, 
1997 must be denied.

The veteran has not asserted that the schedular ratings are 
inadequate or that he is unemployable due to service-
connected disabilities.  Further, the record in this case 
presents no evidence or argument to reasonably indicate that 
the provisions of  38 C.F.R. Part 4, §§ 4.16(b) or  
3.321(b)(1) (1998) are potentially applicable.  There is no 
competent medical evidence in the record stating that the 
veteran is unemployable due to service-connected disability, 
or that vocational rehabilitation is infeasible, and the 
veteran has not testified that he is unable to obtain 
employment due solely to service-connected disability.  Nor 
is there evidence of circumstances which the appropriate 
officials might find so "exceptional or unusual" as to 
warrant an extraschedular rating.  Shipwash v. Brown,  8 
Vet.App.  218, 227 (1995).  Accordingly, the Board will not 
address the issues of benefit entitlement under the 
provisions of  38 C.F.R. Part 4, §§ 4.16(b) or 3.321(b)(1) 
(1998).  



ORDER

A rating in excess of 70 percent for postoperative residuals 
of a right hip replacement is denied.

Assignment of a temporary total disability rating based on 
surgery and convalescence under the provisions of  38 C.F.R. 
Part 4, § 4.30 (1998) beyond June 30, 1997 is denied.

		
	RENEE M. PELLETIER
	Member, Board of Veterans' Appeals

 

